MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                  Mar 08 2016, 8:42 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Daniel Dixon                                             Gregory F. Zoeller
      Lawrence County                                          Attorney General of Indiana
      Public Defender Agency                                   Richard C. Webster
      Bedford, Indiana                                         Deputy Attorney General
                                                               Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Jesse B. Craig,                                          March 8, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               47A01-1508-CR-1113
              v.                                               Appeal from the Lawrence
                                                               Superior Court
      State of Indiana,                                        The Honorable Michael A.
      Appellee-Plaintiff                                       Robbins, Judge
                                                               Trial Court Cause No.
                                                               47D01-1409-F6-1238



      Mathias, Judge.


[1]   Jesse Craig (“Craig”) was convicted in Lawrence Superior Court of Level 6

      felony escape and pleaded guilty to being a habitual offender. Craig was


      Court of Appeals of Indiana | Memorandum Decision 47A01-1508-CR-1113 | March 8, 2016          Page 1 of 6
      ordered to serve an aggregate eight-and-one-half-year sentence in the

      Department of Correction. Craig appeals and argues that his sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.

[2]   We affirm but remand for proceedings consistent with this opinion.

                                      Facts and Procedural History


[3]   On September 16, 2014, Lawrence Superior Court ordered Craig to pre-trial

      house arrest with electronic monitoring after the State charged him with Level 6

      felony domestic battery. Around 1:15 p.m. that same day, Craig met with

      Director of Community Corrections, Chad Shew (“Director Shew”). Director

      Shew explained the terms and conditions for participation in the home

      detention program with Craig. Specifically, Director Shew highlighted Rule 14,

      which explained that if Craig left or failed to return to his residence without

      permission from Community Corrections that he would be considered an

      absconder and could be charged with the crime of escape.


[4]   Craig initialed and signed the Home Detention Participant Conditions and

      Agreement. Craig also provided Director Shew with an address on Johnson

      Lane in Bedford, Indiana for purposes of home detention. Director Shew then

      placed an electronic monitoring bracelet on Craig and instructed him to go

      home immediately to await officers, who would set up the electronic

      monitoring equipment. Around 4:30 p.m., Officers Emily Riggs (“Officer

      Riggs”) and Bryce Bolton (“Officer Bolton”) arrived at the Johnson Lane

      Court of Appeals of Indiana | Memorandum Decision 47A01-1508-CR-1113 | March 8, 2016   Page 2 of 6
      residence to activate the bracelet and install the home detention equipment.

      Craig was not present at the home. Officers Riggs and Bolton drove around the

      area attempting to locate Craig but could not find him. Officer Riggs then

      notified Director Shew that the electronic monitoring system was not set up

      because Craig was not at the Johnson Lane residence. Based on this

      information, Director Shew obtained an arrest warrant for Craig.

[5]   Over a month later, on October 31, 2014, the Bedford Police Department

      received a tip concerning Craig’s location. Officers reported to an apartment

      located on Hillcrest Road in Bedford, Indiana and inquired about Craig. A

      woman answered the door and directed the officers upstairs, where they found

      Craig hiding under a mattress. Craig was still wearing his un-activated

      electronic monitoring bracelet at the time of arrest.


[6]   The State charged Craig with Level 6 felony escape on September 19, 2014, and

      added a habitual offender violation on April 13, 2015. A jury trial was held on

      June 17, 2015. The jury convicted Craig of Level 6 felony escape, and Craig

      pleaded guilty to the habitual offender enhancement. The court ordered Craig

      to serve consecutive sentences of two-and-one-half years for the Level 6 felony

      and six years for being a habitual offender. Craig now appeals.

                                                  Discussion


[7]   Craig argues that his sentence is inappropriate in light of the nature of the

      offense and the character of the offender. Under Indiana Appellate Rule 7(B):



      Court of Appeals of Indiana | Memorandum Decision 47A01-1508-CR-1113 | March 8, 2016   Page 3 of 6
              [We] may revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.


      When reviewing a sentence, our principal role is to “leaven the outliers” rather

      than necessarily achieve what is perceived as the “correct” result. Conley v. State,

      972 N.E.2d 864, 876 (Ind. 2012). We do not look to determine if the sentence

      was appropriate; instead we look to make sure the sentence was not

      inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).

      Sentencing is principally a discretionary function in which the trial court’s

      judgment should receive considerable deference. Cardwell v. State, 895 N.E.2d
1219, 1222 (Ind. 2008) (citing Morgan v. State, 675 N.E.2d 1067, 1072 (Ind.

      1996)). Therefore, the defendant has the burden of persuading us that his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[8]   The advisory sentence is the starting point the legislature has selected as an

      appropriate sentence for the crime committed in assessing the nature of the

      offense. Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007). The “character of

      the offender” portion of the sentence involves consideration of the aggravating

      and mitigating circumstances and general considerations. Clara v. State, 899
N.E.2d 733, 735 (Ind. Ct. App. 2009).

[9]   Craig was convicted of Level 6 felony escape and of being a habitual offender.

      The sentencing range for a Level 6 felony is between six months and two-and-

      Court of Appeals of Indiana | Memorandum Decision 47A01-1508-CR-1113 | March 8, 2016   Page 4 of 6
       one-half years, with the advisory sentence being one year. See Ind. Code § 35-

       50-2-7(b). The sentencing range for a habitual offender convicted of Level 6

       felony is between two years and six years. See Ind. Code § 35-50-2-8(i)(2). The

       trial court imposed a consecutive sentence of two-and-one-half years for Level 6

       felony escape and six years for the habitual offender enhancement.


[10]   Concerning the nature of the offense, Director Shew instructed Craig to return

       immediately home after the meeting so that the officers could set up the

       electronic monitoring system. Craig also signed the Home Detention

       Participant Conditions and Agreement in which the rule about not being

       present at home could result in being charged with Level 6 felony escape was

       highlighted. Further, Director Shew placed an electronic monitoring bracelet on

       Craig’s leg.


[11]   Craig knew that he was supposed to return to the Johnson Lane address to

       begin home detention. Instead, Craig disregarded the agreement he had just

       signed and hid from Community Corrections and the police for over a month

       before he was found and arrested at a different address in Bedford.


[12]   At the sentencing hearing, the trial court determined that Craig had a

       significant criminal history, with eleven prior felony convictions, and that Craig

       had previously violated terms and conditions of probation, parole, community

       correction, or pre-trial release. It was clear to the trial court and is likewise clear

       to us that Craig has not learned from his criminal past and his prior encounters

       with the justice system. We accord considerable deference to the trial court’s


       Court of Appeals of Indiana | Memorandum Decision 47A01-1508-CR-1113 | March 8, 2016   Page 5 of 6
       sentencing discretion and conclude that the court’s imposition of a maximum

       aggregate eight-and-one-half-year sentence was not inappropriate in light of the

       nature of the offense and the character of the offender.


[13]   However, as the State addressed in its brief, the trial court incorrectly entered a

       separate six-year sentence for the habitual offender conviction to be served

       consecutive to the two-and-one half-year sentence for Level 6 felony escape. It

       is well settled that a habitual offender finding does not constitute a separate

       crime, nor does it result in a separate sentence. See Ind. Code § 35-50-2-8.

       Rather, a habitual offender finding results in a sentence enhancement imposed

       upon the conviction of a subsequent felony. Harris v. State, 964 N.E.2d 920, 927

       (Ind. Ct. App. 2012) (citing Hendrix v. State, 759 N.E.2d 1045, 1048 (Ind.

       2011)), trans. denied. We therefore remand to the trial court for correction of the

       sentencing order, so that it reflects the six-year habitual offender sentence serves

       as an enhancement of the two-and-one-half year Level 6 felony escape sentence.

[14]   Affirmed and remanded for proceedings consistent with this opinion.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 47A01-1508-CR-1113 | March 8, 2016   Page 6 of 6